IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


RUBY WILLIAMS,

             Appellant,

 v.                                                    Case No. 5D17-238

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 9, 2017

3.800 Appeal from the Circuit Court
for Putnam County,
Scott C. Dupont, Judge.

Ruby Williams, Bonifay, pro se.

No Appearance for Appellee.


PER CURIAM.

      Ruby Williams (“Appellant”) appeals the order summarily denying Appellant’s

motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure

3.800(a). The trial court did not attach pertinent portions of the record to support its

conclusion. Therefore, we reverse and remand to the trial court to attach portions of the

record supporting its summary denial of Appellant’s motion.

      REVERSED and REMANDED.

COHEN, C.J., and SAWAYA and TORPY, JJ., concur.